United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
DEPARTMENT OF THE AIR FORCE, OGDEN
AIR LOGISTICS CENTER, HILL AIR FORCE
BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1653
Issued: April 25, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 9, 2016 appellant filed a timely appeal from a May 24, 2016 nonmerit
decision of the Office of Workers’ Compensation Program (OWCP). As more than 180 days
elapsed from OWCP’s last merit decision, dated November 10, 2015, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of the claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The record provided the Board includes evidence received after OWCP issued its May 24, 2016 decision.
However, the Board’s jurisdiction is limited to reviewing evidence that was part of the record at the time OWCP
issued its final decision. Thus, the Board is precluded from reviewing this evidence on appeal. 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On September 15, 2015 appellant, a 54-year-old fire chief, filed a traumatic injury claim
(Form CA-1). He alleged that he sprained his right shoulder on August 19, 2015 when the foot
peg of an elliptical trainer he was moving got caught between the slats of a pallet.
By letter to appellant dated October 6, 2015, OWCP advised him that it required
additional factual and medical evidence to determine whether he was eligible for compensation
benefits. It noted that he did not provide a statement or description as to how his injury occurred,
and asserted that such factual evidence was required to support his claim. OWCP asked
appellant to submit a comprehensive medical report from his treating physician describing his
symptoms and a medical opinion explaining the cause of any diagnosed condition. It afforded
him 30 days to submit the requested evidence.
In an October 28, 2015 memorandum, the employing establishment controverted the
claim because appellant did not report the injury by submitting a Form CA-1 within 30 days of
the injury.
By decision dated November 10, 2015, OWCP denied the claim finding that appellant
failed to meet his burden of proof to establish fact of injury. It explained that he failed to meet the
factual component.
On May 10, 2016 appellant requested reconsideration.
Appellant submitted copies of e-mails he exchanged with an employing establishment
workers’ compensation specialist dated October 28, 2015 and May 3, 4, and 9, 2016. In the
May 2016 e-mails, he referenced the October 28, 2015 e-mails. Appellant indicated that he
injured his right shoulder, that his condition had not improved, that his neurologist referred him
for a magnetic resonance imaging (MRI) scan of his right shoulder, and that he was awaiting an
appointment with an orthopedist. He also asked what he needed to do to reopen his case. The
workers’ compensation specialist advised appellant that the employing establishment had
controverted his claim for continuation of pay because he did not file his claim within 30 days of
the alleged injury.
By decision dated May 24, 2016, OWCP denied appellant’s request for reconsideration as
it neither raised substantive legal questions nor included new and relevant evidence sufficient to
require it to review the merits of the claim.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.3 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.4 One such limitation is that the request for reconsideration
3

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [his/her] own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.607.

2

must be received by OWCP within one year of the date of the decision for which review is
sought.5 A timely application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.7
ANALYSIS
The Board finds that, in the present case, appellant has not shown that OWCP
erroneously applied or interpreted a specific point of law nor has he advanced a relevant legal
argument not previously considered by OWCP. The Board has held that the submission of
evidence which does not address the particular issue involved in the case does not constitute a
basis for reopening the claim.8 The evidence appellant submitted in connection with his
reconsideration request, however, is not pertinent to the issue on appeal; i.e., whether appellant
has established that he sustained an injury on August 19, 2015 in the performance of his federal
employment at the time, place, and in the manner alleged.9 The October 2015 and May 2016
e-mails appellant submitted did not contain a statement or description as to how appellant’s
alleged right shoulder injury occurred on August 19, 2015, as requested by OWCP. Appellant’s
reconsideration request failed to show that OWCP erroneously applied or interpreted a point of
law nor did it advance a point of law not previously considered by OWCP. OWCP did not abuse
its discretion in refusing to reopen appellant’s claim for a review on the merits in its May 24,
2016 decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

5

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of the OWCP decision for which review is sought. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined
by the document receipt date of the request for reconsideration as indicated by the “received date” in the integrated
Federal Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
6

20 C.F.R. § 10.606(b)(3).

7

Id. at § 10.608(a), (b).

8

See David J. McDonald, 50 ECAB 185 (1998).

9

See Patricia G. Aiken, 57 ECAB 441 (2006).

3

ORDER
IT IS HEREBY ORDERED THAT the May 24, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 25, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

